Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $45,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified is, together with the order, affirmed, without costs of these appeals to any party, on the ground that the verdict of the jury is excessive. Judgment insofar as it dismissed the complaint as to defendants Young and others, affirmed, with*847out costs. All concur. (Appeal from a judgment for plaintiff and against defendant South Buffalo Railway Company, in an automobile-railroad negligence action; also appeal by plaintiff from the same judgment insofar as it dismissed the complaint as to defendants Young et al. The order denied a motion for a directed verdict, dismissal, and for a new trial.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ. [See post, p. 999.]